Citation Nr: 1434999	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  11-20 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for left lower extremity above the knee amputation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to August 1973.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In addition to the paper claims file, there is a VA electronic claims file associated with the Veteran's claim.  The documents in both the paper claims folder and the electronic record have been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks compensation pursuant to 38 U.S.C.A. § 1151 for amputation of his left leg above the knee, asserting his leg could have been saved, at least partially, if his vascular dysfunction were detected earlier.  

In January 2009, the Veteran had a below the knee amputation of his left leg.  VA treatment records reveal problems with intermittent claudication and polyarthralgia in 2008, at which time the Veteran was diagnosed with hypertension and peripheral vascular disease and ultimately underwent stenting in his leg with anticoagulation therapy with blood thinners.  He continued to have leg problems and the Veteran then underwent a revision of his left limb previous aortobifemoral bypass graft and a thromboembolectomy in January 2009, but the leg still showed ischemia and it was then determined the leg would have to be amputated.

The Veteran maintains that the VA Medical Center delayed in addressing his on-going leg problems with intermittent claudication and polyarthralgia that presented throughout his VA treatment.

In his October 2010 Notice of Disagreement (NOD), the Veteran reported that he had complained of pain in his legs for many years and his leg could have been saved if the Doppler test had been completed earlier.  He maintains that the blood clots preventing blood flow could not be detected on X-ray or MRI; and, that since his leg pain never subsided after those tests, the next progression of testing would have been the Doppler test.  In a July 2011 VA Form 9, the Veteran further elaborated that his VA physician was treating him for a lumbar spine disability even though he was describing leg pain.  He had an MRI that he feels was misread and he was thereafter told that he would receive pain management for his lumbar spine. The Veteran reported that his vascular problem was diagnosed on one appointment after describing the same symptoms to a different physician.

In February 2010, the RO obtained a VA medical opinion based on a chart review only.  Per the examiner, the chart review included the hospital records surrounding the admission of July 13, 2009 as well as surrounding office notes.  The examiner described the Veteran as having severe peripheral vascular disease with a past relevant history that included significant tobacco use, and claudication.  He opined that the loss of the Veteran's left lower extremity was more likely than not caused by the progression of disease and not medical negligence.  

The examiner based his opinion on the events that occurred on and after July 13, 2009, but the Veteran maintains, in essence, that it was the lack of proper treatment prior to July 2009 that ultimately resulted in the amputation.  The examiner noted that the Veteran underwent bilateral iliac stents in 2008 and an aorto-bifem graft for occlusive disease in September 2008, but he did not indicate their significance with respect to the Veteran's claims that his leg pain had been misdiagnosed as a lumbar spine disability and that he was treated for a lumber spine disability when he should have been treated for his vascular disease.  It does not appear that the examiner was provided with the Veteran's claims file or the VA treatment records showing his long time complaints of leg pain prior to July 2009.  Moreover, the examiner did not adequately address the Veteran's contentions.  Another opinion is required.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion from a qualified clinician who is able to determine, to the extent possible, whether it is as likely than not (i.e., there is a 50 percent or greater probability) that the Veteran's leg amputation could have been avoided if the severity of Veteran's vascular disorder had been recognized earlier.  The claims folder, including the Veteran's VA medical records, must be reviewed by the clinician.  The medical report should include discussion of the Veteran's documented medical history and assertions regarding his years of leg pain purportedly being misdiagnosed as part of a lumbar spine disability.  See the notice of disagreement dated in October 2010 and the substantive appeal of July 2011.  

If so, the clinician should also opine whether the proximate cause of the amputation was (a) carelessness, negligence, or lack of proper skill, error in judgment, or similar instance of fault on the part of VA, and (b) VA failed to exercise the degree of care that would be expected of a reasonable health care provider or (c) whether the proximate cause of any additional disability was an event not reasonably foreseeable. 

The clinician must provide a complete rationale for the conclusions reached.  The clinician's attention is directed to the Veteran's assertions that his years of complaints regarding his leg pain were not adequately addressed.  

2.  Ensure that the information provided by the clinician(s) satisfies the criteria above and, if not, return the report(s) as insufficient.  Then, readjudicate the claim for compensation pursuant to 38 U.S.C.A. § 1151.  If the benefit sought on appeal remains denied, provide the appellant with an SSOC.  The SSOC should contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



